FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER




                                             Electronically Filed
                                             Intermediate Court of Appeals
                                             CAAP-XX-XXXXXXX
                                             08-JUN-2020
                                             07:49 AM




               IN THE INTERMEDIATE COURT OF APPEALS

                      OF THE STATE OF HAWAI#I


                             ---o0o---


            STATE OF HAWAI#I, Plaintiff-Appellant, v.
        TIANA F.M. SAGAPOLUTELE-SILVA, Defendant-Appellee


                          CAAP-XX-XXXXXXX


       APPEAL FROM THE DISTRICT COURT OF THE FIRST CIRCUIT
                        (HONOLULU DIVISION)
                     (CASE NO. 1DTA-18-01227)


                           JUNE 8, 2020


        LEONARD, PRESIDING JUDGE, CHAN AND WADSWORTH, JJ.


                        ORDER OF AMENDMENT
                         (By: Leonard, J.)

           IT IS HEREBY ORDERED that the Opinion filed herein on

April 8, 2020, is amended to include additional case citations on

page 16.
 FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


          The Clerk of the Court is directed to take all

necessary steps to notify the publishing agency of the amendment.

          An Amended Opinion will be filed contemporaneously with

this order.

          DATED: Honolulu, Hawai'i, June 8, 2020.

                                    /s/ Katherine G. Leonard
                                    Associate Judge




                                2